DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Compact Disc Submission
The compact disc submission associated with this application has been entered.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 7, 10, and 12-17 in the reply filed on 9 June 2022 is acknowledged.
Claims 18, 22-24, 27, 29-30, and 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 June 2022.

Status of Claims
Claims 1, 2, 7, 10, 12-18, 22-24, 27, 29-30, and 33-34 are pending.
Claims 18, 22-24, 27, 29-30, and 33-34 have been withdrawn from consideration.
Claims 1, 2, 7, 10, 12-17 are subject to substantive examination.

Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14, fourth line recites “ant rheumatic agents”. This appears to be a mis-spelling of “anti-rheumatic agents.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “exogenous amphipathic molecules such as lipids and/or a vesicular structure.” This is indefinite for at least the following reasons.
“Such As:” Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d), especially example (D) in that section of the MPEP, in which a claim reciting the language “such as” was found to be indefinite. In this case, is it is unclear if the claim is drawn to exogenous amphipathic molecules broadly or lipids and/or a vesicular structure more narrowly. This is especially crucial with regard to polymer micelles, which are neither lipidic nor vesicular but are exogenous amphipathic molecules; as such, it would not have been clear whether polymer micelles would have been in the claim scope. The examiner further notes that this language applies to claim 7, which also recites the phrase “such as.”
“Vesicular Structure:” Claim 1 recites “amphiphilic molecules such as… a vesicular structure.” This is unclear because the skilled artisan would not have recognized a vesicular structure as an amphipathic molecule. In contrast, the skilled artisan would have recognized a vesicular structure as a structure that could have been produced from large numbers of amphiphilic molecules. As such, it is unclear how the vesicular structure further limits the required amphiphilic molecules.
Vesicular Structure and Micelle: Claim 7, part (b), recites a vesicular structure that is a liposome or a micelle. The skilled artisan would have recognized that under the ordinary definition of the term “vesicular structure”, such a structure would have excluded a micelle. This is because a vesicular structure has an aqueous core and is present in an aqueous environment, and the aqueous core is delimited from the aqueous environment by a barrier such as a lipid bilayer or a polymer. In contrast, a micelle has a lipid core in a aqueous environment, and a reverse micelle has an aqueous core in a hydrophobic environment. Neither of these would have been within the scope of the term “micelle” under its ordinary definition. As such, it is unclear whether or not applicant has intended to define the term “micelle” or “vesicular structure” to have a definition other than its ordinary, art-recognized definition.

Claim Interpretation
Fusion: Claim 1 recites lipids incorporated into said composite by fusion of a cell ghost with exogenous amphiphilic molecules. In this case, the term “fusion” appears to refer to combining the amphiphilic molecules of the cell ghost with the amphiphilic molecules that are exogenous. The result of this fusion would have been that the ghost amphiphilic molecules and the exogenous amphiphilic molecules would have been present in the same membrane together, and would have been intramolecularly bound through van der Waals forces (in the case of the hydrophobic portions of the molecule) and/or dipole-dipole interactions (in the case of the hydrophilic portions of the molecules). The term “fusion”, as used herein, does not appear to imply covalent linkage or other similarly strong linkages such as avidin-biotin. As such, the term “fusion” will not be limited to covalent bonding or other similarly strong forms of bonding.
Targeting: Instant claim 1, third and fourth line, requires the said ghost cell comprises ligands suitable for targeting the composite to a desired cell or tissue. As best understood by the examiner, targeting in the case of cell ghosts would appear to have differences as compared with targeting of artificial liposomes. In the case of targeting of artificial liposomes, a targeting ligand such as an antibody or fragment thereof generally has to be covalently bound to a liposome lipid in order for the liposome to be capable of targeting desired cell or tissue. In contrast, in the case of cell ghosts, the skilled artisan would have expected that the cell ghost material derived from the external membrane of the cell would have comprised not only lipids but also membrane proteins, and that those membrane proteins would likely have had targeting capabilities because they would have been expected to have been able to bind to ligands such as small molecules or other proteins.
The upshot as it relates to interpretation of the claimed invention is that the claim is not understood to require that a particular lipid to have been derivatized with a targeting ligand. This is because the claimed invention has cell ghost material, and the skilled artisan would have expected that the cell ghost material would have had targeting capabilities even in the absence of further modification.
Derivation from Red Blood Cells: Claim 3 recites that the cell ghost may be derived from nucleated red blood cells. For the purposes of examination under prior art, cell ghosts derived from non-nucleated red blood cells is also understood to meet this limitation. This is because the claimed subject matter is drawn to the external membrane of red blood cells. The fact that the red blood cells are nucleated (as opposed to non-nucleated) appears to further limit the product from which the claimed invention was derived, but does not further limit the claimed invention itself because the nucleus is removed prior to forming the claimed product. There would have been a reasonable expectation that the cell membranes from non-nucleated red blood cells would have been the same as the cell membranes of nucleated red blood cells because both are red blood cells, and because the transition from nucleated red blood cells to non-nucleated red blood cells would have been expected to have affected the interior of the cell rather than the external membrane. As the interior of the cell is being removed to form the claimed invention, the difference between nucleated and non-nucleated red blood cells would appear to affect only a portion of the red blood cell that is being removed from the claimed product.
Therefore, the limitation regarding the fact that the red blood cell is nucleated can be considered a product-by-process limitation as it limits the intermediate but not the final product. Such claims are not limited to the manipulation of the recited steps (e.g. the structure of the intermediate product used in the steps of making the final product), only the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process (e.g. obtaining the ghost from a non-nucleated red blood cell vs. a nucleated red blood cell), the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
No 112 Rejection for Broad and Narrow Size Ranges: Instant claim 1 requires in part (i), a diameter of less than 6 µm, and in part (ii), a diameter of from about 5 µm to about 50 nm (i.e. 0.05 µm). While the claim recites broad and narrow ranges, this does not render the instant claims to be indefinite as the ranges are clearly present in the alternative.
According to MPEP 2173.05(h)(I), a Markush group reciting "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." Similarly, a Markush group reciting a narrower size range and a broader size range as alternatives is understood to be acceptable as well; the broader size range is similar to “halogen” in the above example and the narrower size range is similar to “chloro” in the above example.
Claim 17: Claim 17 is understood to be drawn to an acceptable multiple dependent claim as it refers to claims 1, 12 and 16 in the alternative. See MPEP 608.01(n). As such, claim 17 will be further treated on the merits.

Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (Nanoscale, Vol. 5, 2013, pages 8884-8888 along with supplementary pages 1-8).
Fang et al. (hereafter referred to as Fang) is drawn to red blood cell membrane cloaked polymeric nanoparticle, as of Fang, page 8884, title and abstract. The composition of Fang comprises the following ingredients, as of Fang, page 8884, figure 1, reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    840
    1547
    media_image1.png
    Greyscale

Particles are sized at 80 nm, as of Fang, page 8885, left column, caption of figure 2, wherein that size is within the claimed range. The skilled artisan would have further understood that the procedure described on page 2 of the supplementary material would have removed substantially all of the cytosolic contents from the red blood cell ghost membranes. Additionally, the above-reproduced figure appears to show ligands suitable for targeting; also see the title of Fang.
As to claim 1, the examiner notes that the particles of Fang appear to have PLGA cores not required by the instantly claimed invention, as of Fang, page 8885, right column, second paragraph. However, this difference does not cause the instant claims to differ from the teachings of Fang because the instant claims do not appear to exclude PLGA cores. This is because the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03(I).
As to claim 3, part (i) of the claim recites cell ghost material derived from nucleated red blood cells. The cell ghost material of Fang is derived from red blood cells. Fang appears to be silent as to whether the red blood cells were nucleated. Nevertheless, the examiner takes the position that the subject matter of Fang reads on the claimed invention regardless of whether the red blood cells from which the cell ghost material was derived were nucleated. See the section above entitled “Claim Interpretation” where this issue is discussed in more detail. Briefly, the skilled artisan would have expected that the cell ghost material from nucleated red blood cells and non-nucleated red blood cells to have been the same because the cell ghost material is from the outer part of the cell, whereas the presence or absence of a nucleus affects the inner part of the cell but not the outer part of the cell from where the cell ghost material is derived.
As to claim 7, Fang teaches 1,2-distearoyl-sn-glycero-3-phosphoethanol amine conjugated to polyethylene glycol with fluorescein isothiocyanate, that is subsequently bound to an aptamer, as of Fang, page 1 of supplementary information, last paragraph on page. This is understood to read on the required phospholipid.
As to claim 10, Fang teaches 1,2-distearoyl-sn-glycero-3-phosphoethanol amine conjugated to polyethylene glycol with fluorescein isothiocyanate, that is subsequently bound to an aptamer, as of Fang, page 1 of supplementary information, last paragraph on page. This is understood to read on the required synthetic phospholipid in part (b) of the claim.
As to claim 12, Fang teaches cancer drug delivery on page 8885, right column, end of last full paragraph, this is understood to read on the required cargo molecule. Additionally, Fang teaches fluorescein isothiocyanate on page 1 of the supplementary information; this is understood to be an imaging agent as it can be used for fluorescence imaging.
As to claim 13, Fang teaches cancer drug delivery on page 8885, right column, end of last full paragraph, this is understood to read on the required therapeutic agent molecule. Additionally, Fang teaches fluorescein isothiocyanate on page 1 of the supplementary information; this is understood to be an imaging agent as it can be used for fluorescence imaging.
As to claim 14, Fang teaches cancer drug delivery on page 8885, right column, end of last full paragraph, this is understood to read on the required chemotherapeutic agent.
As to claim 15, Fang teaches fluorescein isothiocyanate on page 1 of the supplementary information; this is understood to be a fluorescent dye.
As to claim 16, as best understood by the examiner, this claim has essentially the same requirements as claim 13 except requiring that the cargo be a therapeutic agent and also requiring a pharmaceutically acceptable carrier. Fang teaches cancer drug delivery on page 8885, right column, end of last full paragraph; this reads on the required therapeutic agent. Additionally, as best understood by the examiner, the particles of Fang would have been present in aqueous solution and water is a pharmaceutically acceptable carrier.


Claim(s) 1, 3, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deak et al. (Colloids and Surfaces B: Biointerfaces, Vol. 135, 2015, pages 225-234).
Deak et al. (hereafter referred to as Deak) is drawn to “artificial nanoerythrosomes”, as of Deak, page 225, title. The composition of Deak includes the following ingredients, as of Deak, page 225, abstract, relevant text reproduced below.

    PNG
    media_image2.png
    95
    924
    media_image2.png
    Greyscale

As to the required cell ghost of claim 1, Deak teaches erythrocyte ghosts, as of the above-reproduced text.
As to the requirement of claim 1 that the cytosolic contents be removed, Deak teaches the removal of hemoglobin in the above-reproduced text, and removal of cytoplasmic contents in general, as of Deak, page 225, right column, first paragraph below abstract.
As to the required ligands suitable for targeting of claim 1, the skilled artisan would have understood that the membrane proteins in the cell ghost material of Deak would have been considered ligands suitable for targeting. See the section above entitled “Claim Interpretation” where this is explained in greater detail.
As to the required exogenous amphiphilic molecules of claim 1, Deak teaches DPPC, as of the above-reproduced text from the abstract.
As to the required particle size, Deak teaches 200 nm diameter, as of Deak, page 225, abstract, text reproduced below. This is within the claimed range.
As to claim 3, part (i) of the claim recites cell ghost material derived from nucleated red blood cells. The cell ghost material of Deak is derived from red blood cells. Deak appears to be silent as to whether the red blood cells were nucleated. Nevertheless, the examiner takes the position that the subject matter of Deak reads on the claimed invention regardless of whether the red blood cells from which the cell ghost material was derived were nucleated. See the section above entitled “Claim Interpretation” where this issue is discussed in more detail. Briefly, the skilled artisan would have expected that the cell ghost material from nucleated red blood cells and non-nucleated red blood cells to have been the same because the cell ghost material is from the outer part of the cell, whereas the presence or absence of a nucleus affects the inner part of the cell but not the outer part of the cell from where the cell ghost material is derived.
As to claim 7, the DPPC of Deak, page 225, abstract, is understood to read on the required phosphatidylcholine of part (a) of the claim. Additionally, Deak appears to teach a vesicular structure as of at least Deak, page 229, caption of figure 3.
As to claim 10, the DPPC of Deak reads on the required synthetic phospholipids of part (b) of claim 10.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 7, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al. (Colloids and Surfaces B: Biointerfaces, Vol. 135, 2015, pages 225-234).
Deak et al. (hereafter referred to as Deak) is drawn to “artificial nanoerythrosomes”, as of Deak, page 225, title. The composition of Deak includes the following ingredients, as of Deak, page 225, abstract, relevant text reproduced below.

    PNG
    media_image2.png
    95
    924
    media_image2.png
    Greyscale

As to the required cell ghost of claim 1, Deak teaches erythrocyte ghosts, as of the above-reproduced text.
As to the requirement of claim 1 that the cytosolic contents be removed, Deak teaches the removal of hemoglobin in the above-reproduced text, and removal of cytoplasmic contents in general, as of Deak, page 225, right column, first paragraph below abstract.
As to the required ligands suitable for targeting of claim 1, for the purposes of the obviousness rejection, the examiner assumes, purely en arguendo, that the composition exemplified by Deak is not actually targeted. Nevertheless, elsewhere in the rejection, Deak suggests the inclusion of targeted nanocarriers, as of Deak, page 233, left column, second paragraph in section, which teaches the following text, reproduced below.

    PNG
    media_image3.png
    110
    682
    media_image3.png
    Greyscale

As such, the skilled artisan would have been motivated to have modified the composition of Deak to have predictably been targeted (if it were not already targeted) with a reasonable expectation of success.
As to the required exogenous amphiphilic molecules of claim 1, Deak teaches DPPC, as of the above-reproduced text from the abstract.
As to the required particle size of claim 1, Deak teaches 200 nm diameter, as of Deak, page 225, abstract, text reproduced below. This is within the claimed range.
As to claim 3, part (i) of the claim recites cell ghost material derived from nucleated red blood cells. The cell ghost material of Deak is derived from red blood cells. Deak appears to be silent as to whether the red blood cells were nucleated. Nevertheless, the examiner takes the position that the subject matter of Deak reads on the claimed invention regardless of whether the red blood cells from which the cell ghost material was derived were nucleated. See the section above entitled “Claim Interpretation” where this issue is discussed in more detail. Briefly, the skilled artisan would have expected that the cell ghost material from nucleated red blood cells and non-nucleated red blood cells to have been the same because the cell ghost material is from the outer part of the cell, whereas the presence or absence of a nucleus affects the inner part of the cell but not the outer part of the cell from where the cell ghost material is derived.
As to claim 7, the DPPC of Deak, page 225, abstract, is understood to read on the required phosphatidylcholine of part (a) of the claim. Additionally, Deak appears to teach a vesicular structure as of at least Deak, page 229, caption of figure 3.
As to claim 10, the DPPC of Deak reads on the required synthetic phospholipids of part (b) of claim 10.
As to claim 12, Deak teaches the term “nanocarriers” on page 233, left column, second paragraph in section 4.5. This would appear to indicate that the composition of Deak is intended to carry cargo material. Deak also teaches imaging agents such as tracers and dyes as well as drugs, as of Deak, page 233, left column, last full paragraph. Deak is not anticipatory because Deak does not actually teach the cargo material in the composition of Deak. Nevertheless, the teaching of Deak would have motivated the skilled artisan to have used the nanoparticle of Deak to have carried a cargo material.
As to claim 13, Deak teaches imaging agents such as tracers and dyes as well as drugs, which read on the required therapeutic agents, as of Deak, page 233, left column, last full paragraph.
As to claim 16, Deak teaches drugs, which read on the required therapeutic agents, as of Deak, page 233, left column, last full paragraph.


Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al. (Colloids and Surfaces B: Biointerfaces, Vol. 135, 2015, pages 225-234) in view of Zhang et al. (US 2013/0337066 A1).
Deak is drawn to nanoerythrosomes comprising red blood cell ghost material from the red blood cell membranes along with DPPC as an additional phospholipid. See the rejection above over Deak by itself. Deak teaches the term “nanocarriers” on page 233, left column, second paragraph in section 4.5. This would appear to indicate that the composition of Deak is intended to carry cargo material. Deak also teaches imaging agents such as tracers and dyes as well as drugs, as of Deak, page 233, left column, last full paragraph.
Deak does not appear to teach the required cargo molecule.
Zhang et al. (hereafter referred to as Zhang) is drawn to nanoparticles made from polymer cores and red blood cell ghost membranes, as of Zhang, title and abstract, as well as figure 1, reproduced below.

    PNG
    media_image4.png
    426
    700
    media_image4.png
    Greyscale

Zhang teaches a variety of drugs including doxorubicin in paragraph 0045, which is a chemotherapeutic. Zhang teaches a gold nanoparticles a diagnostic in paragraph 0107. Zhang teaches a kit in paragraph 0097.
Zhang appears to differ from the claimed invention because Zhang does not appear to teach the required exogenous amphiphilic molecule.
It would have been prima facie obvious for one of ordinary skill in the art to have used the specific drugs and imaging agents pointed out by Zhang to have been delivered by the nanoerythrosome of Deak. Deak is drawn to a nanoerythrosome comprising additional DPPC. Deak suggests delivery of drugs and imaging agents generically, as of Deak, page 233, left column, but is silent as to the chemical identity of the drugs or imaging agents to be delivered. Zhang teaches specific drugs and imaging agents that may be delivered by a particle comprising erythrocyte ghost material. As such, the skilled artisan would have been motivated to have used the drugs and imaging agents specifically taught by Zhang to have predictably acted as drugs or tracing/marker materials to have been predictably delivered by the particle of Deak with a reasonable expectation of success.
As to claim 14, Zhang teaches a variety of drugs including doxorubicin in paragraph 0045, which is a chemotherapeutic.
As to claim 15, Zhang teaches gold nanoparticles in paragraph 0107. Zhang teaches iron oxide particles in paragraph 0107. Zhang teaches fluorescently labeled nanoparticles in paragraph 0039.
As to claim 17, Zhang teaches a kit on paragraph 0097. While Zhang does not appear to specify instructions for use, this limitation is insufficient to overcome the applied rejection. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III), beginning of first paragraph in section.
The examiner further notes that Zhang teaches cell ghosts derived from cells other than red blood cells such as white blood cells, platelets, macrophages, monocytes, a B-cell, a T-cell, a tumor or cancer cell and other cell types, as of Zhang, paragraph 0104. As such, a claim amendment to limit the cell ghost to having been derived from cells other than a red blood cell would appear to be unlikely to overcome this rejection.

Claim(s) 1, 3, 7, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al. (Colloids and Surfaces B: Biointerfaces, Vol. 135, 2015, pages 225-234) in view of Machluf et al. (US 2012/0164214 A1).
Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al. (Colloids and Surfaces B: Biointerfaces, Vol. 135, 2015, pages 225-234) in view of Zhang et al. (US 2013/0337066 A1), the combination further in view of Machluf et al. (US 2012/0164214 A1).
Deak is drawn to nanoerythrosomes comprising red blood cell ghost material from the red blood cell membranes along with DPPC as an additional phospholipid. See the rejection above over Deak by itself. Deak teaches the term “nanocarriers” on page 233, left column, second paragraph in section 4.5. This would appear to indicate that the composition of Deak is intended to carry cargo material. Deak teaches targeting as of page 233, left column, section 4.5, second paragraph in section. Zhang teaches specific drugs to be delivered; see the rejection over Deak in view of Zhang above.
For the purposes of this rejection, the examiner assumes that, purely en arguendo, Deak does not appear to teach chemical derivatization of the red blood cell membrane for the purposes of targeting.
Machluf et al. (hereafter referred to as Machluf) is drawn to compositions comprising “liposomes” made of whole cell membrane fraction, as of Machluf, title and abstract. Said “liposomes” may be targeted with a targeting moiety, as of Machluf, paragraphs 0094-0096. Machluf suggests anti-CD19 antibodies to target malignant B-cells, as of paragraph 0099, as well as targeting ligands to target prostate cancer cells, as of Machluf, Example 3, at least paragraphs 0222-0224.
Machluf does not appear to teach the required exogenous amphipathic molecules.
It would have been prima facie obvious for one of ordinary skill in the art to have targeted the particles of Deak by themselves as well as Deak in view of Zhang using the targeting ligands of Machluf. Deak is drawn to a particle comprising erythrocyte ghost material which can be used for drug delivery, and Zhang also teaches drug delivery. Deak also suggests the general concept of targeting. As such, the skilled artisan would have been motivated to have targeted the particle of Deak, either by itself in view of Zhang, using targeting ligands attached in the manner taught by Machluf to have predictably targeted a drug delivery vehicle to the desired tissue with a reasonable expectation of success.


Claim(s) 1, 3, 7, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Scientific Reports, 6:21933, 2016, pages 1-11).
Sato et al. (hereafter referred to as Sato) is drawn to “hybrid exosomes”, as of Sato, page 1, title and abstract. Sato teaches the following on page 3, relevant figure reproduced below.

    PNG
    media_image5.png
    825
    557
    media_image5.png
    Greyscale

As best understood by the examiner, the “exosome” above appears to be membrane material derived from a cell which has been emptied of cytosolic components, and the “liposome” would appear to comprise exogenous amphiphilic molecules. Sato teaches a diameter of 50-200 nm, as of Sato, page 1, second paragraph below abstract. Sato teaches inclusion of a targeting ligand as of Sato, page 2, top paragraph.
As to claim 1, as best understood by the examiner, Sato teaches all of the required claim elements, though not necessarily in the same embodiment. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 1, the claim requires a particle size range of less than 6 µm. Sato teaches a diameter of 50-200 nm, as of Sato, page 1, second paragraph below abstract; this is within the claimed range.
As to claim 3, part (b), Sato teaches cell membrane derived from the Raw 264.7 cell line, as of Sato, page 2, “Results” section.
As to claim 7, part (a), Sato teaches various phospholipids and fusogenic lipids on page 2, relevant paragraph reproduced below.

    PNG
    media_image6.png
    213
    776
    media_image6.png
    Greyscale

DOPC is understood to be a phospholipid and DOTAP is understood to be a fusogenic lipid.
As to claim 10, Sato teaches DOTAP, as of the above-reproduced figure.
As to claim 12, Sato teaches drug delivery on page 1 and a cargo specifically on page 1, third paragraph below abstract.
As to claims 13-14, Sato teaches doxorubicin on page 1, fourth paragraph below abstract. Doxorubicin is a therapeutic agent and a chemotherapeutic.
As to claim 15, Sato teaches fluorescent dyes, such as fluorescently labeled lipid such as DMPE labeled with lissamine rhodamine B sulfonyl or 7-nitro-2-1,3-benzoxadiazol-4-yl, as of Sato, page 2, third paragraph.
As to claim 16, as best understood by the examiner, this claim has essentially the same requirements as claim 13 except requiring that the cargo be a therapeutic agent and also requiring a pharmaceutically acceptable carrier. Sato teaches doxorubicin drug delivery on page 1; this reads on the required therapeutic agent. Additionally, as best understood by the examiner, the particles of Sato would have been present in aqueous solution and water is a pharmaceutically acceptable carrier.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Nanoscale, Vol. 5, 2013, pages 8884-8888 along with supplementary pages 1-8) in view of Zhang et al. (US 2013/0337066 A1).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Scientific Reports, 6:21933, 2016, pages 1-11) in view of Zhang et al. (US 2013/0337066 A1).
Fang is drawn to nanoparticles made from polymer cores and red blood cell ghost membranes. See the above rejection over Fang by itself. Sato is drawn to particles made from cell ghost material and additional lipids from liposomes. See the rejection above over Sato by itself.
Neither Fang nor Sato teach the required kit with instructions.
Zhang et al. (hereafter referred to as Zhang) is drawn to nanoparticles made from polymer cores and red blood cell ghost membranes, as of Zhang, title and abstract, as well as figure 1, reproduced in the rejection above over Deak in view of Zhang. Zhang teaches a variety of drugs including doxorubicin in paragraph 0045, which is a chemotherapeutic. Zhang teaches a gold nanoparticlemer diagnostic in paragraph 0107. Zhang teaches a kit in paragraph 0097.
Zhang appears to differ from the claimed invention because Zhang does not appear to teach the required exogenous amphiphilic molecule.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition of Fang or Sato to have been in the form of a kit, as required by Zhang. Fang and/or Sato are drawn to a composition comprising red blood cell ghosts coating a nanoparticle, and teaches that the composition should be used for cancer drug delivery. Zhang also teaches a composition comprising cell ghosts coating a nanoparticle for imaging and/or drug delivery, and teaches that this composition is used for drug delivery. Zhang teaches that the composition may be formulated into a kit. As such, the skilled artisan would have been motivated to have formulated the composition of Fang and/or Sato into a kit in order to have predictably provided a dosage form in a form that would have been predictably easy to use with a reasonable expectation of success.
As to claim 17, Zhang teaches a kit on paragraph 0097. While Zhang does not appear to specify instructions for use, this limitation is insufficient to overcome the applied rejection. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III), beginning of first paragraph in section.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612